Dismissing Appeal.
This appeal is from a judgment in favor of Lincoln Eversole, plaintiff below, cancelling deeds purporting to bear his signature, and from an order refusing to vacate that judgment. The record discloses that Eversole died intestate on June 29, 1938, while the motion to set aside the judgment was pending, and that the action had been revived in the names of the alleged heirs and real representatives before the motion was overruled. Yet none of his representatives is named in the statement of appeal filed pursuant to Section 739 Civil Code of Practice. *Page 136 
Only the name of the dead man appears as the appellee. Hence, it would be idle to express an opinion on any of the questions sought to be raised, since no one would be bound thereby. Land v. Salem Bank, 279 Ky. 449, 130 S.W.2d 818.
Appeal dismissed.